Stockton, J.*-
-By the terms of the agreement with Bailey, Kingsley had no right of property in the blacksmith’s tools, until the payment of the note left with Clark. This note not being paid, according to agreement, Kingsley could pass no valid title in the tools to the defendant, and the plaintiff might resume the possession of the property at his option. 1 Parsons on Contracts, 449 and 441.
In Sargent v. Gile, 8 N. H., 325, furniture was delivered to one Wilson, upon a contract that he should keep it six months, and if within that time, he should pay for it, he *333was to have it at cost, but otherwise, he was to pay twenty-five per centum upon the cost, for the use of it. Wilson sold and delivered the furniture to the defendant, who knew nothing of the contract upon which Wilson received it. It was held by the court, that as there was an express stipulation that the property should not be Wilson’s, until the price was paid, he could not be regarded as a purchaser, and no property passed to him ; and that the contract by which he gained the right to purchase, gave him no right to sell, and the goods still remained the property of the plaintiff. See, also, Copland v. Bosquet, 4 Wash. C. C., 594; Porter v. Pettingill, 12 N. H., 299; Gambling v. Read, 1 Meigs, 281; Bigelow v. Huntley, 8 Verm., 151; Barrett v. Pritchard, 2 Pick., 512. In New York, it has been held, that a bona fide purchaser, without notice of the conditional sale, will be entitled to hold the property. Haggerty v. Palmer, 6 Johns. Ch., 437 ; Keeler v. Field, 1 Paige, 315 ; Smith v. Lyons, 1 Selden, 41. Upon an examination of the authorities, however, we are satisfied with the ruling in Sargent v. Gile, and hold accordingly that the plaintiff was entitled to recover.
Judgment reversed.

 Weight, C. J., dissenting.